Case 2:18-cv-01600-MKB-JO Document 109 Filed 07/02/19 Page 1 of 1 PageID #: 1202



 UNITED STATES DISTRICT COURT                                             Civil Conference
 EASTERN DISTRICT OF NEW YORK                                             Minute Order

 Before: James Orenstein                                                  Date:           7/2/2019
         U.S. Magistrate Judge                                            Time:           9:30 a.m.

        Stevens Baldo & Lighty, PLLC v. Anthony J. DellUniversita, et al., 18-CV-1600 (MKB) (JO)

 Type of Conference: Status

 Appearances: Plaintiff          Kenneth G. Walsh
              Defendant          Anthony P. DellUniversita

 Scheduling:
 1.     The next status conference will be held on September 17, 2019, at 9:30 a.m.
 2.     A pretrial conference will be held on November 15, 2019, at 9:30 a.m.

 Summary:
 1.      The parties were unable to agree on a schedule for depositions. I directed them to begin
 depositions on July 25, 2019, and to continue with one deposition per business day until completed.
 The parties are free to agree to some other schedule that results in them completing all discovery on
 time. No later than July 8. 2019, the parties shall submit a joint letter (I will not accept a unilateral
 submission from either side) specifying the date of each deponent's testimony; if the parties cannot
 agree, the joint submission must include the name of each person to be deposed and I will set a
 schedule without soliciting further input from the parties.

 2.      As set forth on the record, I denied attorney DellUniversita's request to delay his withdrawal
 from his representation of his co-defendants. Counsel has already reneged on his prior commitment
 to withdraw before the start of depositions, and his continued representation of his co-defendants at
 their depositions raises an unwaivable conflict of interest and unduly prejudices the plaintiff.
 Attorney DellUniversita shall withdraw as counsel no later than July 22, 2019. Any attorney seeking
 to represent any of the defendants must promptly file a notice of appearance and arrange to receive
 electronic notification of all court filings in the case via the ECF docketing system.

 3.      As set forth on the record, I granted the plaintiff's motions to compel. The defendants shall
 disclose all records responsive to the outstanding requests by July 9, 2019. I remind the defendants
 and their counsel that their disclosure obligations extend to records not only in their physical
 possession, but also those in their custody and control. To the extent that the responsive records are
 held by others, including tax returns that they no longer have in their possession, the defendants
 shall authorize their release.

 4.     The defendants shall promptly reimburse the plaintiff for the reasonable cost of their
 counsel's arrival one hour after the scheduled start time of today's conference.
                                                                             SO ORDERED

                                                                                     /s/
                                                                              James Orenstein
                                                                              U.S. Magistrate Judge
